DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Response to Amendment
Applicant’s amendment filled on 02/22/2022 has been entered. 
Claims 1,20,28,37- 40, are amended.
Claims 1-9,20-40 are pending. 
Response to Arguments
Applicant arguments filled on 02/22/2022 have been fully considered and but are moot in view of the new ground of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1,4,8-9,20,23,24,28, 27,31,36-37,40 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Discussion on the remaining details of time domain allocation," 3GPP DRAFT; from IDS in view of Yerramalli to (US20160309467)
Regarding claims 1,20,28,37 "Discussion on the remaining details of time domain allocation," teaches an apparatus and a method of wireless communications by a user equipment (UE), comprising: receiving radio resource control (RRC) signaling providing the UE with a semi-static configuration for transmission or reception (pg. 1, section 1 discloses RRC semi-statically configuration of Aggregation factor (1,2,4,8)) ,of at least one of: a repeated transport block (TB) or a different TB in each of a plurality of aggregated slots; (pg. 2, section 2.2, Q3, pg. 2, section 2.2, Q1, discloses multi-slot scheduling)
(pg. 2, section 2.2, Q2, discloses use 1 bit within the DCI to switch between two data transmission schemes; wherein the 2 schemes are chosen from the following three schemes: scheme 1) TB repetition in each slot, scheme 2) one TB in multi-slot, and scheme 3) single DCI scheduling multiple TBs on multiple slots)

"Discussion on the remaining details of time domain allocation," does not explicitly teach the semi-static configuration including at least one of: a new data indicator (NDI), a redundancy version (RV), associated with the transmission or reception of the TBs in the plurality of aggregation slots
However, Yerramalli teaches semi-static configuration including at least one of: a new data indicator (NDI), a redundancy version (RV), associated with the transmission or reception of the TBs in the plurality of aggregation slots([0010] discloses semi-static partial subframe configuration may include at least a resource block (RB) allocation type, or a RB allocation, or a transmission rank, or a modulation and coding scheme (MCS), or a transport block size (TBS) table, or a combination thereof…the semi-static partial subframe configuration may include at least one of a time domain multiplexed (TDM) configuration or a frequency domain multiplexed (FDM) configuration. In some examples, the grant for the partial subframe may include at least a hybrid automatic repeat request (HARQ) identifier (ID), or a retransmission index, or a new data indicator (NDI), or a combination thereof) 

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of "Discussion on the remaining details of time domain allocation," include semi-static configuration including at least one of: a new data indicator (NDI), a redundancy version (RV), associated with the transmission or reception of the TBs in the plurality of aggregation slots, as suggested by Yerramalli. This modification would benefit the system to reduce network resource waste.

Regarding claims 4, 23,31,40 "Discussion on the remaining details of time domain allocation," teaches receiving a downlink control information (DCI) transmission scheduling the UE to transmit or receive different TBs, associated with different hybrid automatic repeat request (HARQ) processes, in the plurality of aggregated slots (pg. 2, section 2.2, Q2,  scheme 3)  single DCI scheduling multiple TBs on multiple slots).
Regarding claims 8, and 27 "Discussion on the remaining details of time domain allocation," teaches receiving downlink control information (DCI) providing a dynamic configuration for transmission or reception of the TBs in the plurality of aggregated slots, (pg. 2, section 2.2, Q3, pg. 2, section 2.2, Q1, discloses multi-slot scheduling) (pg. 1, section 1 discloses RRC semi-statically configuration of Aggregation factor (1,2,4,8)).

Regarding claims 9, 36 "Discussion on the remaining details of time domain allocation," teaches wherein the signaling comprises separate signaling for uplink and downlink slot aggregation(pg. 2, section 2.2, Q3, discloses uplink multi-slot scheduling is different from the downlink ).
 
Claims 2,5,21,24,29,32,38 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Discussion on the remaining details of time domain allocation," 3GPP DRAFT; from IDS in view of in view of Yerramalli to (US20160309467) and further in view of "SlotAggregation,"3GPP DRAFT; R1-1705400, from IDSRegarding claims 2, 21,29, and 38 "Discussion on the remaining details of time domain allocation," does not explicitly teach receiving a downlink control information (DCI) transmission scheduling the UE to transmit or receive repetitions of a TB, associated with a same hybrid automatic repeat request (HARQ) process, in the plurality of aggregated slots
"SlotAggregation" teaches receiving a downlink control information (DCI) transmission scheduling the UE to transmit or receive repetitions of a TB, associated with a same hybrid automatic repeat request (HARQ) process, in the plurality of (pg. 2, section 2, Option 2, discloses same TB across N slots is associated with a single HARQ process  )
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of "Discussion on the remaining details of time domain allocation," include receiving a downlink control information (DCI) transmission scheduling the UE to transmit or receive repetitions of a TB, associated with a same hybrid automatic repeat request (HARQ) process, in the plurality of aggregated slots, as suggested by "SlotAggregation." This modification would benefit the system to reduce signaling overhead. 
Regarding claims 5, 24 and 32 Discussion on the remaining details of time domain allocation," does not explicitly teach receiving or transmitting a single acknowledgement bit indicating whether the TBs in the plurality of aggregated slots were successfully received
"SlotAggregation" teaches receiving or transmitting a single acknowledgement bit indicating whether the TBs in the plurality of aggregated slots were successfully received (pg. 2, section 2, Option 2, discloses single HARQ-ACK is feedbacked in response to the TB)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of "Discussion on the remaining details of time domain allocation," include receiving or transmitting a single . 
Claims 3,22,30,39 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Discussion on the remaining details of time domain allocation," 3GPP DRAFT; from IDS in view of Yerramalli to (US20160309467) and "SlotAggregation," 3GPP DRAFT; R1-1705400, from IDS further in view of Nam to (US20170201968)Regarding claims 3, 22 30 and 39 , the combination of "Discussion on the remaining details of time domain allocation," and Yerramalli and "SlotAggregation," does not explicitly teach wherein the repetitions of the TB in the plurality of aggregated slots are associated with a bundled physical downlink shared channel (PDSCH)
However, Nam teaches wherein the repetitions of the TB in the plurality of aggregated slots are associated with a bundled physical downlink shared channel(PDSCH)([0279] discloses in the case of subframe /slot aggregation (i.e., a TTI spans more than one time interval X), the DMRS is mapped on a subset of the subframes /slots (or time intervals) in a PDSCH subframe /slot aggregation comprising a number of subframes /slots (an aggregation of multiple time interval X))
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of "Discussion on the remaining details of time domain allocation," and Yerramalli and "SlotAggregation" include wherein the repetitions of the TB in the plurality of aggregated slots are associated with a bundled 
Claims 6-7,25-26,33-34 "Discussion on the remaining details of time domain allocation," 3GPP DRAFT; from IDS in view of Yerramalli  and "Slot Aggregation in DL," 3GPP DRAFT; R1-1700962 NR SLOT AGGREGATION, from IDSRegarding claims 6, 25 and 33 "Discussion on the remaining details of time domain allocation,"  does not explicitly teach wherein the semi-static configuration comprises at least one of: a resource allocation (RA), a modulation and coding scheme (MCS), a   associated with transmission of the TBs in the plurality of aggregated slots
"Slot Aggregation in DL," teaches wherein the semi-static configuration comprises at least one of: a resource allocation (RA), a modulation and coding scheme (MCS), a   associated with transmission of the TBs in the plurality of aggregated slots(page 2, par. 2; Fig. 1, discloses Slot aggregation can be configured by semi-static signalling …every control field (e.g., resource allocation, MCS, HARQ information, etc.)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of "Discussion on the remaining details of time domain allocation," include wherein the semi-static configuration comprises at least one of: a resource allocation (RA), a modulation and coding scheme (MCS), a new data indicator (NDI), a redundancy version (RV), or an Regarding claims 7,26 and 34, the combination of "Discussion on the remaining details of time domain allocation"   and Yerramalli and "Slot Aggregation in DL"  teaches wherein at least one of: a same RA, same MCS, same NDI, same RV, or same ARI is configured for transmission of different TBs in the plurality of aggregated slots("Slot Aggregation in DL," page 2, par. 2; Fig. 1 , discloses using the same MCS for different TBs in the plurality of aggregated slots).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461